Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the material" in line 5.   There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether reference is made to “a material” claimed in line 3 for the pipe stem or to a totally different material for the smoke chamber claimed in line 5.   To overcome this rejection, the examiner suggests that the applicant modify the limitation in line 5 to include the following: “a total weight of a material from which the smoke chamber is fabricated.”
Claims 2 - 15 are rejected as being dependent on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,  7, 8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2009/0288670 A1).
Regarding claims 1-3, 8, and 14, Lee et al. discloses an edible smoking pipe comprising a mouthpiece (Fig. 1, (100) [0021] on one end, a smoking channel, depicted by dashes (Fig. 1, (110), [0021]), (reads on stem), which is connected to the bowl on the other end  (Fig. 1, (120), [0021]) (where the stem with a mouthpiece and the bowl on the other end read on a smoking pipe body) and a carburetor on the opposite end (Fig. 2, (230), [0023]), (reads on a round smoke receiving hole centered on a radial axis of the smoking pipe).  
Lee et al. further discloses that the parts of the pipe can be formed separately where the parts could be removably coupled using internal and external threads (threaded) and that the edible pipe can be comprised of edible parts and non-edible parts where the non-edible part, where as an example, the bowl could be made of plastic [0034]. 

 	Claim 7 is considered as a product by process claim.  Patentable weight has only been given to the structure of the end product, not to the method of manufacture.  Since all the structural limitations are met by the pipe of Lee et al. as explained in claim 1 above, claim 7 is considered to be anticipated by Lee at al. for the reasons previously stated.  Manufacturing steps such as forming, machining, molding, casting, or cutting are not given patentable weight in the claim.   As such, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (see MPEP § 2113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0288670 A1), as applied to Claim 1 above, in view of Reimann (US 2017/0099874 A1).
Claim 4:  Lee et al. discloses all the claim limitations as set forth above.  Lee et al. does not explicitly disclose a bowl being a separate piece or part that gets pressed, threaded, or magnetized into or onto the stem, body, or smoke chamber of the smoking pipe.
However, Reimann teaches a smoking pipe comprising a bowl that is removably positioned within a bowl receiving portion (reads on smoke chamber) wherein said bowl may be formed of stainless steel, brass, titanium, glass or ceramic (Abs, Fig. 3, (20), [0032-0033].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a bowl that is removably positioned within a bowl receiving portion of a smoking pipe as taught by Reimann in the pipe of Lee et al. because Lee et al. is silent to a bowl being a separate piece that is removably positioned within a bowl receiving portion and Reimann teaches a bowl that is removably positioned within a bowl receiving portion results in a suitable smoking pipe that comprises a separate bowl piece that is inserted into a smoke chamber.

Claim 5:  Lee et al. discloses all the claim limitations as set forth above.  Lee et al. does not explicitly disclose a smoking pipe that includes a seat machined onto the stem, body, or smoke chamber to support a bowl. 
However, Reimann teaches a groove formed in the bowl receiving portion to support a bowl flange (reads on seat) (Abs., Fig. 6, (17), [0036]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the groove formed in the bowl receiving portion to support a bowl flange as taught by Reimann in the pipe of Lee et al. because Lee is silent to the seat and Reimann teaches a groove formed in the bowl receiving portion to support a bowl flange which results in a smoking pipe that comprises a separate bowl piece that is inserted into a smoke chamber.

Claim 6:  Lee at al. in view of Reimann disclose all the claim limitations as set forth above.  Since claim 6 only contains product by process limitations the claim limitations are considered to be met for the reasons explained above for claim 4.  Manufacturing steps such as forming, machining, molding, casting, or cutting are not given patentable weight in the claim.   As such, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (see MPEP § 2113).

Claims 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 8 above, in view of Russell (US 2,285,057).
Claims 9:  Lee et al. discloses all the claim limitations as set forth above.  Lee et al. does not disclose a smoking pipe wherein the carburetor hole has a taper on an inside diameter of the carburetor hole.
However, Russell teaches a smoking pipe stem (13) which is provided with internal tapers 18 and 19 at opposite ends thereof to accommodate the mouthpiece (14) and heat absorbing and dissipating element (15) (reads on attachment) which are wedged into opposite ends of the stem (13), (Fig. 2, p2, col 2, lines 1- 6).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a taper on an inside diameter of a pipe stem opening (i.e. carburetor hole) to accept an attachment as taught by Russell since Lee is silent to a taper and Russell teaches a taper on an inside diameter of a pipe stem opening to achieve a carburetor hole that is tapered on the inside diameter to hold a smoking attachment in place in the hole.

Claims 10 and 11:  Lee et al. discloses all the claim limitations as set forth above.  Lee et al. does not disclose a tapered carburetor hole.  
However, Russell teaches a pipe stem with an element that is tapered complimentary with respect to an internal taper as discussed above but does not teach a specific degree of taper.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to specify a specific degree of taper as the degree of taper is not critical to the patentability of the invention. “[t]he Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). (See MPEP § 2144).

Claim 12:  Lee et al. discloses all the claim limitations as set forth above.  Lee et al. does not disclose a tapered carburetor hole is configured to receive a tapered end of a smoking attachment.
Russell teaches a smoking pipe comprising a metallic heat absorbing and dissipating element (15) as discussed above, where element (15) is tapered at (25) complimentary with respect to the internal taper (19) in the forward end of stem (13), (Fig. 2, Col 2, Lines 31-34).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the inside surface taper of the carburetor hole of Lee et al. to receive an attachment as taught by Russell since Lee et al. is silent to taper configuration and Russell teaches that element (15) (attachment) is tapered complimentary with respect to an internal pipe taper of a pipe stem such that a carburetor hole is configured to accept a smoking pipe attachment.


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 12 above,  in view of Russell (US 2,285,057) and in further view of Carney (US 2013/0039639 A1).
Claims 13 and 15:  Lee discloses all the claim limitations as set forth above.  Lee does not disclose the smoking attachment.
Russell teaches a tapered metallic heat absorbing and dissipating element as discussed above but does not teach the element is a nail made of stainless steel or titanium.
However, Carney teaches a nail formed of a titanium alloy with a ceramic angled (tapered) adapter to fit 14/18 mm water pipe inlet tubes or other downstream vapor handling device (Abs., Fig. 2, [0017], [0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the smoke pipe of Lee et al. the nail formed of titanium alloy and ceramic as taught by Carney since Lee et al. in view of Russell is silent to a nail and Carney teaches a nail formed of a titanium alloy and ceramic to obtain a satisfactory pipe nail smoking attachment for use in a carburetor hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 4146                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747